           Case 1:20-cv-00610-DLF Document 18 Filed 12/14/20 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    KATRINA L. WEBSTER,

                 Plaintiff,

          v.
                                                           No. 20-cv-0610 (DLF)
    KENNETH J. BRAITHWAITE, Secretary of
    the Navy,

                  Defendant.


                                   MEMORANDUM OPINION

         Katrina L. Webster, acting pro se, brings this action against Kenneth J. Braithwaite in his

official capacity as the Secretary of the Navy.1 She asserts various claims under Title VII. 42

U.S.C. § 2000e, et seq. Before the Court is the Secretary’s Motion to Dismiss. Dkt. 12. For the

reasons that follow, the Court will grant the motion.

I.       BACKGROUND

         Webster works as a secretary for Strategic Systems Programs, a division within the

Department of the Navy. See Compl. ¶¶ 8–9, 13, 18, Dkt. 1. On May 20, 2017, Webster filed an

equal employment opportunity (EEO) complaint alleging that she had been subjected to

discrimination on the basis of race and in retaliation for her previous EEO activity when her

supervisor, Captain Patrick Croley, allowed a contract employee to subject Webster to a hostile

working environment. See id. ¶¶ 12, 14. Specifically, Webster alleged that one of the Navy’s

contract employees referred to her as “trouble,” cautioned another employee that “[i]f you see


1
 When this suit began, Thomas Modly was the Acting Secretary of the Navy. When Kenneth J.
Braithwaite became the Secretary, he was automatically substituted as the proper defendant. See
Fed. R. Civ. P. 25(d).
          Case 1:20-cv-00610-DLF Document 18 Filed 12/14/20 Page 2 of 9




[Webster], turn the other way,” told Webster that he had warned her new supervisor to “watch

out” for her, and attempted to remove a printer from her desk. See id. ¶¶ 14–15.

       After completing an investigation into Webster’s claims, the Navy issued a final decision

on January 8, 2018, concluding that Webster had “failed to prove that the [Navy] subjected her to

discrimination as alleged.” Compl. Ex. A (“EEOC Decision”) at 2–3, Dkt. 1-2. On February 6,

2018, Webster appealed that decision to the Equal Employment Opportunity Commission

(EEOC) pursuant to 29 C.F.R. § 1614.403(a). Id. at 2.

       On February 14, 2020, the EEOC upheld the Navy’s determination that Webster had not

been subjected to a hostile work environment. See id. at 4. It determined that Webster had

“failed to demonstrate a causal link between the alleged harassment and her protected

characteristics,” see id. at 4 n.2, and thus, it declined to consider whether the alleged working

conditions were sufficiently severe or pervasive to constitute a hostile work environment, see id.

       The EEOC did find, however, that Croley had wrongfully disclosed Webster’s prior EEO

activity to Tarik Yameen, a Navy employee who served as the Fire Control and Guidance Branch

Deputy. See Compl. ¶ 12. While Webster had not raised this claim administratively, see id.

¶ 25; see also EEOC Decision at 2, 6, the EEOC concluded that Croley’s disclosure, “on its

face,” constituted unlawful retaliation and determined that “compensatory damages may be

awarded should [Webster] be able to show she suffered a compensable harm as a result of the

disclosure.” Id. at 6–7. Accordingly, the EEOC ordered the Navy to undertake a supplemental

investigation with respect to this potential claim within ninety days. See id. at 7, 13–14.

       In addition, the EEOC reviewed the Navy’s antiharassment policy “in its entirety,” see id.

at 7, and found that it did not fully comply with Management Directive 715—the policy

guidance that the EEOC “provides to federal agencies for their use in establishing and




                                                  2
            Case 1:20-cv-00610-DLF Document 18 Filed 12/14/20 Page 3 of 9




maintaining effective” EEO programs—for two reasons. See id. at 7–8, 12–13. First, the Navy’s

antiharassment policy did not “set out with specificity the complaint procedures by which an

employee may raise a claim of harassment, including time frames for the processing of . . .

harassment allegations as well as naming officials who can receive such claims.” Id. at 12.

Second, the policy did “not provide notice of the requisite confidentiality accorded to the filing

of claims of harassment.” Id. The EEOC thus ordered the Navy “to seek technical assistance

from the Commission’s Office of Federal Operations, Federal Sector Programs, and to correct

the deficiencies” in the Navy’s antiharassment policy that it had identified. See id. at 13.

          The written EEOC decision advised Webster that she had thirty days to file a request for

the Commission to reconsider its decision. See id. at 15 (citing 29 C.F.R. § 1614.405). It also

informed Webster that she had the right to file a civil action within ninety days, see id. at 16, but

warned her that doing so would terminate the administrative processing of her EEO complaint,

see id.

          Webster filed this action on March 2, 2020. See Compl. Thereafter, the Secretary filed

the instant motion to dismiss, see Mot. to Dismiss, Dkt. 12, which is fully briefed.

II.       LEGAL STANDARDS

          Rule 12(b)(6) of the Federal Rules of Civil Procedure allows a defendant to move to

dismiss the complaint for failure to state a claim upon which relief can be granted. Fed. R. Civ.

P. 12(b)(6). To survive a Rule 12(b)(6) motion, a complaint must contain factual matter

sufficient to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). A facially plausible claim is one that “allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. This standard does not amount to a specific probability requirement, but it does require




                                                  3
          Case 1:20-cv-00610-DLF Document 18 Filed 12/14/20 Page 4 of 9




“more than a sheer possibility that a defendant has acted unlawfully.” Id.; see also Twombly,

550 U.S. at 557 (“Factual allegations must be enough to raise a right to relief above the

speculative level.”). A complaint need not contain “detailed factual allegations,” but alleging

facts that are “merely consistent with a defendant’s liability . . . stops short of the line between

possibility and plausibility.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted).

       Well-pleaded factual allegations are “entitled to [an] assumption of truth,” id. at 679, and

the court construes the complaint “in favor of the plaintiff, who must be granted the benefit of all

inferences that can be derived from the facts alleged,” Hettinga v. United States, 677 F.3d 471,

476 (D.C. Cir. 2012) (internal quotation marks omitted). “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (internal citation and quotation marks omitted). However, “the Supreme Court has

made clear that . . . there is no requirement ‘that procedural rules in ordinary civil litigation

should be interpreted so as to excuse mistakes by those who proceed without counsel.’” Jean-

Pierre v. Fed. Bureau of Prisons, 880 F. Supp. 2d 95, 100 (D.D.C. 2012) (citing McNeil v.

United States, 508 U.S. 106, 113 (1993)).

       Although a pro se complaint is generally entitled to liberal construction, see Washington

v. Geren, 675 F. Supp. 2d 26, 31 (D.D.C. 2009), the assumption of truth does not apply to a

“legal conclusion couched as a factual allegation,” Iqbal, 556 U.S. at 678 (internal quotation

marks omitted). An “unadorned, the defendant-unlawfully-harmed-me accusation” is not

credited; likewise, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.




                                                   4
          Case 1:20-cv-00610-DLF Document 18 Filed 12/14/20 Page 5 of 9




       When deciding a Rule 12(b)(6) motion, the court may consider only the complaint itself,

documents attached to the complaint, documents incorporated by reference in the complaint, and

judicially noticeable materials. EEOC v. St. Francis Xavier Parochial Sch., 117 F.3d 621, 624

(D.C. Cir. 1997). A Rule 12(b)(6) dismissal “is a resolution on the merits and is ordinarily

prejudicial.” Okusami v. Psychiatric Inst. of Wash., Inc., 959 F.2d 1062, 1066 (D.C. Cir. 1992).

III.   ANALYSIS

       Although it is difficult to determine the precise nature of Webster’s claims,2 the

complaint includes two counts. See Compl. at 10–11. The first alleges that Webster “suffered

retaliatory action when she was not promoted in 21 plus years thus forcing her to remain in [a]

low grade Secretarial position for more than 21 years.” See id. ¶¶ 31–35. The second count

appears to assert a claim for damages based on the problems with the Navy’s antiharassment

policy that the EEOC identified in its February 14, 2020 decision. See id. ¶¶ 11, 30, 37.

       A.      Count I

       In count I, Webster alleges that she “suffered retaliatory action when she was not

promoted . . . forcing her to remain in a low grade Secretarial position for more than 21 years.”

Id. ¶ 35. While additional details regarding this claim are sparse, the title of the count is

“Retaliation” and it specifically references four EEO complaints: EEO complaint numbers “11-

00030-02576; 12-00030-00282; 09-00030-00674; [and] 15-00030-01985.” See id. at 10.


2
  For example, the complaint lists various “issues presented,” see, e.g., Compl. ¶¶ 10–12, but it
also asserts a retaliatory non-promotion claim that is seemingly unrelated to those issues, id. ¶¶
33–35. The complaint also does not clearly indicate which of the complaint’s “factual
allegations”—largely direct quotations from the EEOC’s February 14, 2020 decision—are
associated with each claim, see, e.g., id. ¶¶ 17–30. Although pro se complaints are construed
liberally and held to less stringent standards than pleadings drafted by lawyers, courts decline to
“parse every possible claim advanced” where a pro se plaintiff enumerates certain claims and the
complaint is otherwise “imprecise and difficult to comprehend.” See Canen v. Wells Fargo
Bank, N.A., 118 F. Supp. 3d 164, 166 (D.D.C. 2015).



                                                  5
          Case 1:20-cv-00610-DLF Document 18 Filed 12/14/20 Page 6 of 9




Because Webster has already litigated claims associated with those EEO complaints in a separate

case before this Court, see Webster v. Spencer, No. 17-cv-1472, 2020 WL 2104231 (D.D.C. May

1, 2020), she is precluded from raising them here.

       “The doctrine of res judicata prevents repetitious litigation involving the same causes of

action or the same issues.” I.A.M. Nat’l Pension Fund v. Indus. Gear Mfg. Co., 723 F.2d 944,

946 (D.C. Cir. 1983). “Under the claim preclusion aspect of res judicata, a final judgment on the

merits in a prior suit involving the same parties or their privies bars subsequent suits based on the

same cause of action.” Jacobsen v. Oliver, 201 F. Supp. 2d 93, 102 (D.C. Cir. 2002) (internal

quotation marks omitted). This “prevents parties from relitigating issues they raised or could

have raised in a prior action on the same claim.” Id. (internal quotation marks omitted). Claim

preclusion bars a plaintiff’s claims when “there has been prior litigation (1) involving the same

claims or cause of action, (2) between the same parties or their privies, and (3) there has been a

final, valid judgment on the merits, (4) by a court of competent jurisdiction.” Smalls v. United

States, 471 F.3d 186, 192 (D.C. Cir. 2006).

       All four of those elements are satisfied here. In previous litigation, Webster filed various

Title VII claims against the Secretary, alleging that “multiple Navy employees ha[d] colluded . . .

to deny her promotions, bonuses, and awards,” in retaliation for her prior EEO activity, see

Webster, 2020 WL 2104231, at *1 (internal quotation marks omitted). This Court ruled in favor

of the Secretary on all claims, including those that were based on the same EEO complaints that

Webster relies upon here. See id. at *3 n.5, 13 (granting the Secretary’s motion for summary

judgment with respect to claims associated with complaint numbers 11-00030-02576, 12-00030-

00282, and 15-00030-01985); id. at *11 (dismissing claims associated with complaint number

09-00030-00674 for failure to timely exhaust administrative remedies); see also Ham v. District




                                                 6
            Case 1:20-cv-00610-DLF Document 18 Filed 12/14/20 Page 7 of 9




of Columbia, No. 16-cv-1720, 2017 WL 1628872, at *1–2 (D.D.C. May 1, 2017) (recognizing

dismissal of Title VII claims on exhaustion grounds constitutes a judgment on the merits under

the claim preclusion doctrine). Finally, Webster “does not contest that this Court is a court of

competent jurisdiction.” See Arpaio v. Robillard, 459 F. Supp. 3d 62, 67 (D.D.C. 2020). Thus,

her retaliation claim is “barred by claim preclusion,” id., and count I will be dismissed.3

       B.       Count II

       Turning to count II—a claim titled “Harassment”—Webster appears to seek damages on

the grounds that the Navy’s antiharassment policy does not fully comply with EEOC

Management Directive 715, as outlined by the EEOC in its February 14, 2020 decision. See

Compl. ¶ 37. This count also fails to state a claim.

       By regulation, the Navy is required to comply with EEOC directives, see 29 C.F.R.

§ 1614.102(e); see also 42 U.S.C. § 2000e-16(b), and the EEOC is charged with overseeing

compliance with EEO programs, see 29 C.F.R. § 1614.102(e); see also 42 U.S.C. § 2000e-16(b).

Title VII, however, does not vest Webster, or any other individual, with a cause of action to

enforce general EEOC policies; it instead is designed to make individuals whole for injuries that

flow from unlawful employment discrimination, see Albemarle Paper Co. v. Moody, 422 U.S.

405, 418 (1975), and “creates only a cause of action for discrimination,” Young v. Sullivan, 733



3
  Even construing Webster’s complaint liberally, see Washington, 675 F. Supp. 2d at 31, Webster
does not state a retaliation claim with respect to Croley’s disclosure of Webster’s prior EEO
activity. Although Webster lists “reprisal” as one of the “issues presented,” see Compl. ¶ 12, and
quotes repeatedly from the EEOC’s analysis and findings with respect to Croley’s disclosure as
part of the complaint’s “background” or “factual allegations,” see, e.g., id. ¶¶ 17–29, 31, she
does not clearly enumerate such a claim in either of its two counts, see id. at 10–11. Nor does
she reference the relevant EEO complaint number in either count, though she does refer to
others. Compare id. (alleging that the claim numbers relevant to count I are: “11-00030-02576;
12-00030-00282; 09-00030-00674; [and] 15-00030-01985”), with EEOC Decision at 2 (listing
the relevant claim number as “17-00030-01579”).



                                                 7
          Case 1:20-cv-00610-DLF Document 18 Filed 12/14/20 Page 8 of 9




F. Supp. 131, 132 (D.D.C. 1990), aff’d, 946 F.2d 1568 (D.C. Cir. 1991). Under Title VII, an

“employee’s claims must, at a minimum, relate to allegations of discrimination,” Achagzai v.

Broad. Bd. of Governors, 170 F. Supp. 3d 164, 175 (D.D.C. 2016), but Webster bases her

“Harassment” claim on generalized concerns regarding the Navy’s “handling of harassment

claims,” see Compl. ¶ 37; see also id. (alleging that the Navy’s antiharassment policy has been

deficient “for the duration of [Webster]’s employment”), as opposed to specific allegations of

discrimination that Webster personally experienced.4

       To the extent that Webster’s complaint, liberally construed, alleges an independent

hostile work environment claim that is unrelated to the claims this Court addressed in Webster,

2020 WL 2104231, see supra Part I.A, it fails as a matter of law. Webster’s allegations—that a

contract employee referred to her as “trouble,” cautioned another employee that “[i]f you see

[Webster], turn the other way,” told Webster that he’d warned her new supervisor to “watch out”

for her, and attempted to remove a printer from her desk, see Compl. ¶ 15—are not “sufficiently

severe or pervasive to alter the conditions of the victim’s employment and create an abusive

working environment.” Baloch v. Kempthorne, 550 F.3d 1191, 1201 (D.C. Cir. 2008) (quoting

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)); see Nat’l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 116 (2002) (noting that the workplace must be permeated with “discriminatory

intimidation, ridicule, and insult”); see also Nurriddin v. Bolden, 674 F. Supp. 2d 64, 93–94

(D.D.C. 2009) (plaintiff failed to state a claim for relief where his claim was based, in part, on

allegations that management “unfairly reprimanded and criticized [the plaintiff], made

disparaging remarks about his EEO complaints, closely scrutinized his work, . . . and engaged in



4
  For the reasons stated in note 3, supra, the Court does not construe Webster’s complaint to
allege a retaliation claim with respect to Croley’s disclosure of her prior EEO activity.



                                                  8
          Case 1:20-cv-00610-DLF Document 18 Filed 12/14/20 Page 9 of 9




a series of discussions to end his eligibility for workers’ compensation and to terminate his

employment at NASA, before finally firing him” (internal quotation marks omitted)). Because

Webster does not allege a viable discrimination claim under Title VII, count II will be dismissed.

                                             CONCLUSION

       For the foregoing reasons, the Secretary’s motion to dismiss is granted. A separate order

consistent with this decision accompanies this memorandum opinion.




                                                             ________________________
                                                             DABNEY L. FRIEDRICH
December 14, 2020                                            United States District Judge




                                                 9
